      Case 7:20-cv-01240-ACA-JHE Document 9 Filed 10/23/20 Page 1 of 2                    FILED
                                                                                 2020 Oct-23 AM 10:24
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

EGLAEL SOTO,                              )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No.: 7:20-cv-01240-ACA-
                                          )   JHE
WARDEN PATRICIA BRADLEY,                  )
                                          )
       Respondent.                        )

                          MEMORANDUM OPINION

      On September 30, 2020, the magistrate judge entered a report recommending

that the court deny Petitioner Eglael Soto’s 28 U.S.C. § 2241 petition for writ of

habeas corpus. (Doc. 7). Ms. Soto objects to the report and recommendation on the

basis that the court should construe her request as a § 2241 petition, and grant the

petition because she faces a risk of severe illness from COVID-19 based on her

medical condition. (Doc. 8).

      The court OVERRULES Ms. Soto’s objections. First, the magistrate judge

found that Ms. Soto’s filing was properly considered a § 2241 petition. (Doc. 7 at

3). Second, the magistrate judge correctly concluded that Ms. Soto is not entitled to

habeas relief.   (Id. at 3–6).   Accordingly, the court ADOPTS the report and

ACCEPTS the recommendation to deny Ms. Soto’s § 2241 petition with prejudice.




                                         1
Case 7:20-cv-01240-ACA-JHE Document 9 Filed 10/23/20 Page 2 of 2




The court will enter a separate final order consistent with this opinion.

DONE and ORDERED this October 23, 2020.



                              _________________________________
                              ANNEMARIE CARNEY AXON
                              UNITED STATES DISTRICT JUDGE




                                    2
